                                                                                                           E-FILED
                                                                           Monday, 26 November, 2018 01:57:32 PM
                                                                                      Clerk, U.S. District Court, ILCD

                                               IN THE
                                    UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF ILLINOIS
                                           PEORIA DIVISION

KEVIN JOSEPH FENNER,
     Petitioner,

                                                                  Case No. 1:17-cv-01392-MMM
v.

STEVE KALLIS,
     Respondent.


                                                 ORDER
           Before the Court is the Petitioner, Kevin Fenner’s, pro se Supplemental Motion pursuant

to Federal Rule of Civil Procedure 59(e). (D. 23). 1 He claims a recent Seventh Circuit decision,

United States v. Elder, 900 F. 3d 491 (7th Cir. 2018), entitles him to relief on his underlying

Petition for writ of habeas corpus relief pursuant to 28 U.S.C. § 2241. For the reasons set forth

below, the Petitioner’s Supplemental Motion (D. 23) is DENIED.

           The Petitioner has also filed a Motion to Resolve All Claims In Compliance With Federal

Rule of Civil Procedure 54(b). (D. 29). The Court previously informed him that it will not

consider motions brought pursuant to Rule 54(b) post-judgment. (D. 26 at pg. 3). Therefore, the

Petitioner’s Motion to Resolve All Claims (D. 29) is DENIED without further discussion.

                                                     BACKGROUND

           The background of the Petitioner’s § 2241 claim is detailed in the Court’s prior Orders.

(D. 17); (D. 26). In summary, after being convicted of multiple counts of illegal narcotics

offenses in the District of Minnesota in 2008, he is serving terms of life imprisonment at the

Federal Correctional Center in Pekin, Illinois. Relevant to the Motion presently before the



1
    Citations to the Docket in this case are abbreviated as “D. __.”
                                                             1
Court, the Petitioner had five prior felony drug convictions, as defined by 21 U.S.C. § 802(44),

making his life sentences mandatory under 21 U.S.C. § 841(b)(1)(A). The Petitioner filed a

direct appeal in the Eighth Circuit, arguing that his sentence violated his Fifth and Eighth

Amendment rights. The Eighth Circuit denied his claims. United States v. Fenner, 600 F. 3d

1014 (8th Cir. 2010). The Petitioner later filed a § 2255 motion, again arguing that his sentence

violated his Fifth and Eighth Amendment rights. The U.S. District Court of Minnesota denied

the motion.

       The Petitioner then argued in a § 2241 Petition before this Court that, pursuant to Mathis

v. United States, 136 S. Ct. 2243 (2016), four of his five prior offenses should not have been

used to enhance his sentence. (D. 1 at pp. 8-9). This Court denied the § 2241 Petition, finding

that he was ineligible to invoke the savings clause under § 2255(e)—a prerequisite for

proceeding under § 2241. (D. 17 at pp. 2-3); see Montana v. Cross, 829 F.3d 775, 783 (7th Cir.

2016). In so doing, the Court stated “there was no new statutory determination made in Mathis

that would change the outcome of [the] Petitioner’s sentence or could not have been included in

his previous § 2255 [motion].” (D. 17 at pg. 3). The Court also found that two of his previous

convictions were properly used as predicate offenses to enhance his sentence. Id. at pp. 4-7.

       The Court later affirmed its denial of the Petitioner’s § 2241 Petition in ruling on the

Petitioner’s first motion to reconsider pursuant to Federal Rule of Civil Procedure 59. (D. 26).

Shortly before the Court issued that ruling, the Petitioner filed the instant Supplemental Motion

to Reconsider. (D. 23).

                                        LEGAL STANDARD

       The Court has discretion to grant motions to reconsider. Matter of Prince, 85 F. 3d 314,

324 (7th Cir. 1996); see also Heyde v. Pittenger, 633 F. 3d 512, 521 (7th Cir. 2011). Motions for


                                                 2
reconsideration, however, serve a limited function: to correct manifest errors of law or fact, or to

present newly discovered evidence. Bordeon v. Chicago School Reform Bd. of Trustees, 233 F.

3d 524, 529 (7th Cir. 2000); Caisse Nationale de Credit v. CBI Industries, 90 F.3d 1264, 1269

(7th Cir. 1996). Motions to reconsider are not an opportunity for litigants to reargue the merits

of their claim. Neal v. Newspaper Holdings, Inc., 349 F. 3d 363, 368 (7th Cir. 2003).

                                               ANALYSIS

        Highlighting the Seventh Circuit’s recent ruling in Elder, the Petitioner makes three

arguments in his most recent Motion to Reconsider: (1) this Court erred in applying the

categorical approach to determine whether his state conviction qualified as a predicate offense

under § 841(b)(1)(A) (D. 23 at pp. 2-3); (2) his state law convictions “for cocaine” involved state

statutes that define cocaine more broadly than it is defined under relevant federal statutes (Id. at

pg. 3); and (3) the Court is now required to consult state law interpretation of the elements found

in the state statutes at issue (Id. at pg. 4). The Respondent asserts that the Petitioner is still not

entitled to relief because Elder “expressly hold[s] that the categorical approach of Taylor [v.

United States, 495 U.S. 575 (1990)] applies to the analysis of predicate offenses under 21 U.S.C.

§ 841(b)(1)(A) and § 802(44).” (D. 28 at pg. 3) (citing Elder, 900 F. 3d at 497). The

Respondent further argues the Petitioner’s claims fail on the merits. Id. at pp. 4-6.

        In Elder, the Seventh Circuit found that the trial court should have applied the categorical

approach in determining whether a criminal defendant’s sentence was subject to enhancement by

way of § 841(b)(1)(A) and § 802(44). 900 F. 3d at 497. The Petitioner argues the District Court

should have applied the same logic at his sentencing. His argument may have merit, but he has

failed to bypass the procedural hurdle of demonstrating that he is eligible to proceed under §

2241.


                                                   3
       This Court already found that the Petitioner is ineligible to invoke the savings clause of §

2255(e) and proceed with his § 2241 Petition. (D. 17 at pg. 3); (D. 26 at pp. 3-6). The Court

later reiterated that the “Petitioner could have made his (loosely) Mathis-based claims from his §

2241 Petition—that four of his prior offenses should not have been counted as prior felony drug

offenses to enhance his sentence pursuant to 21 U.S.C. § 841(b)(1)(A)—in one of his prior

proceedings.” (D. 26 at pg. 5). Ultimately, the Court determined that the Petitioner brought his

claims in a § 2241 Petition which was not properly before it, that the “underlying merits of his

claim… do not change the fact that he is ineligible to proceed under § 2241[,] and that his

Petition is subject to dismissal pursuant to §2255(e). Collins [v. Holinka, 510 F. 3d 666, 667 (7th

Cir. 2007)]; Prevatte [v. Merlak, 865 F. 3d 894, 898-99 (7th Cir. 2017)].” Id. at pg. 7. The

Court’s analysis remains unchanged in the wake of Elder.

       The Petitioner’s arguments all address the merits of his contention that his prior state

convictions should not qualify as predicate offenses. Until he can demonstrate that his Petition is

not subject to dismissal pursuant to § 2255(e), however, the Court need not engage in any form

of analysis—categorical or otherwise—to determine whether one of his prior state convictions

was properly utilized to enhance his sentence pursuant to § 841(b)(1)(A).

       The defendant in Elder made his argument regarding his prior felony drug convictions, as

defined by § 802(44), and the resulting enhancement of his sentence under § 841(b)(1)(A) on

direct appeal. The Petitioner in this case could have made similar arguments in his direct appeal

or in his initial § 2255 petition. Elder affirms the merits of the logic the Petitioner now brings to

the Court’s attention. Crucially, however, Elder points to nothing which prevented defendants

from making the same argument before Elder did. As the Respondent highlights, Elder affirms

the logic of Taylor, which was in place well before the Petitioner’s conviction at trial. (D. 28 at


                                                  4
pg. 3) (citing Elder, 900 F. 3d at 497). Additionally, the Petitioner’s Motion still fails to

highlight any manifest errors of law or fact or new evidence that need to be addressed by the

Court. As a result of the foregoing, the Petitioner’s Motion to Reconsider (D. 23) is DENIED.

                                            CONCLUSION

       For the reasons stated above, the Petitioner’s Supplemental Motion to Reconsider (D. 23)

and Motion to Resolve All Claims (D. 29) are DENIED.

                                                                              It is so ordered.
                                  Entered on November 26, 2018


                                               s/ Michael M. Mihm
                                               Michael M. Mihm
                                               Senior United States District Judge




                                                  5
